Citation Nr: 1100513	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  06-32 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1966 to May 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September 2007, the Veteran testified at a personal hearing 
conducted before the undersigned Veterans Law Judge at the 
Newark, New Jersey RO.  A copy of the transcript of the hearing 
is associated with the claims file.

A Veterans Health Administration (VHA) opinion was obtained by 
the Board in June 2010.  The Veteran was provided a copy of the 
opinion in August 2010 and given 60 days from the date of the 
letter to submit any additional evidence or argument.  No 
response was provided.


FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral hearing 
loss is related to active service.

2.  The evidence of record demonstrates that bilateral tinnitus 
is related to active service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).

2.  Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims on appeal are being granted in full, VA's 
statutory and regulatory duties to notify and assist are deemed 
fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Generally, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection, the following must be shown:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony, however, is competent to establish a diagnosis 
where the layperson is competent to identify the medical 
condition, is reporting a contemporaneous medical diagnosis, or 
describes symptoms that support a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay testimony may establish 
the presence of tinnitus because ringing in the ears is capable 
of lay observation.  Charles v. Principi, 16 Vet. App. 370, 
374 (2002).

Where a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss 
may be presumed to have been incurred during service if it first 
became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Although hearing loss is not shown in 
service or within one year of separation from service, service 
connection can be established if medical evidence shows that it 
is actually due to incidents during service.  Hensley v. Brown, 5 
Vet. App. 155, 159-60 (1993).  

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  Prior to November 1967, audiometric 
test results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, standards 
have been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison in this decision, ASA standards have 
been converted to ISO-ANSI standards.

The Veteran has provided lay testimony, to include at the 
September 2007 Board hearing, that his hearing loss became 
noticeable in approximately 2000 or 2001, and that he has had 
tinnitus since service discharge.  He reported exposure to 
gunfire during service.  

The Veteran's DD-214 indicates that he served 11 months overseas, 
to include service in Vietnam.  His military occupational 
specialty was Storage Specialist.  The Veteran's service 
treatment records (STRs) are silent for any complaints of hearing 
difficulty or ringing in the ears.  A March 1966 service entrance 
audiogram noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
/
10
LEFT
10
10
10
/
10

In a May 1968 service discharge report of medical history, the 
Veteran reported that there was no hearing loss.  A service 
discharge examination noted pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
/
10
LEFT
0
0
5
/
5

In a February 2006 private medical record, the Veteran reported 
longstanding hearing loss and tinnitus.  The examiner diagnosed 
bilateral mild to moderate high frequency sensorineural hearing 
loss and noted that tinnitus was matched.  In a February 2006 VA 
medical record, the Veteran reported noise exposure during 2 
years in the Army with a 1 year tour of duty in Vietnam.  He 
stated that after service discharge, he worked as a butcher and 
briefly worked in construction and landscaping.  The diagnosis 
was bilateral sensorineural hearing loss.

Private medical records from March 2006 documented near-syncopal 
episodes and dizziness.  In a September 2007 private record, the 
diagnosis was bilateral moderate sensorineural hearing loss.  The 
examiner found it "highly likely" that the hearing loss and 
tinnitus were acquired during the Vietnam War.  

An August 2008 VA audiological examination was conducted.  The 
Veteran reported noticeable hearing loss for 6 or 7 years, 
constant bilateral tinnitus since service discharge, and post-
service discharge occupational noise exposure.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
15
25
55
55
LEFT
30
15
20
55
55

Speech audiometry revealed speech recognition ability of 94 
percent in the bilateral ears.  Upon a review of the claims file, 
the examiner stated that there was no scientific basis for 
delayed onset noise-induced hearing loss and concluded that the 
Veteran's hearing loss was not related to active service.  The 
examiner also concluded that because there was no notation of 
tinnitus in the STRs, there was little basis to relate tinnitus 
to service, and opined that the Veteran's tinnitus was related to 
his hearing loss.

A June 2010 VHA medical opinion was obtained.  The examiner 
reviewed the Veteran's medical records.  The examiner provided an 
in-depth discussion of the etiology of hearing loss and tinnitus 
based on literature and ongoing clinical experience of over 30 
years.  The examiner noted that the audiograms in the Veteran's 
STRs did not include results above the 400 kHz range, which is 
the range in which acoustic trauma is expressed.  The examiner 
then noted that multiple factors contributed to the Veteran's 
hearing loss and tinnitus, to include post-service noise 
exposure, metabolic abnormalities, hypertension, and vestibular 
complaints.  The examiner concluded that the Veteran's hearing 
loss was predominantly due to noise exposure and that tinnitus 
was a reflection of the hearing loss.  Then, based upon the 
review of the claims file, extensive discussion of the 
literature, clinical experience, and the Veteran's particular 
medical information, the examiner opined that it was more likely 
as not (a 50% or greater chance) that the current bilateral 
hearing loss and tinnitus were at least partially related to the 
Veteran's noise exposure during active duty.

The Board finds that the evidence of record supports a finding of 
service connection for bilateral tinnitus and hearing loss.  
Regarding tinnitus, the evidence shows a current diagnosis of 
tinnitus because the Veteran has reported a ringing in his ears 
and the February 2006 private examiner noted the tinnitus was 
matched.  Jandreau, 492 F.3d at 1377; Charles, 16 Vet. App. at 
374.  Additionally, although the STRs were negative for any 
tinnitus complaints, the Board finds the Veteran's testimony that 
he suffered acoustic trauma during service competent and 
credible, particularly because his DD-214 shows 11 months 
overseas service, to include in Vietnam.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board 
must determine whether lay evidence is credible due to possible 
bias, conflicting statements, and the lack of contemporaneous 
medical evidence, although that alone may not bar a claim for 
service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (holding that a lay witness is competent to testify to 
that which the witness has actually observed and is within the 
realm of his personal knowledge).  Additionally, the Veteran has 
provided competent and credible lay testimony of tinnitus 
continuously since service discharge.  See Buchanan, 451 F.3d at 
1336-37; Charles, 16 Vet. App. at 374; Layno, 6 Vet. App. at 469-
70.  

Moreover, the Board accords significant weight to the June 2010 
VA examiner's well-reasoned opinion, based upon review of the 
Veteran's medical records, clinical experience, and relevant 
medical literature, that the Veteran's tinnitus was at least 
partially related to active duty.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (holding that it is the reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion; 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a 
medical opinion must be supported by an analysis that the Board 
can consider and weigh against contrary opinions).  Accordingly, 
service connection is warranted because the evidence shows a 
current disability, in-service acoustic trauma, and continuous 
symptoms since service discharge. 

Regarding hearing loss, the August 2008 VA examination report 
indicated bilateral hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  As noted above, the Veteran provided competent and 
credible testimony of in-service acoustic trauma.  See Buchanan, 
451 F.3d at 1336-37; Layno, 6 Vet. App. at 469-70 (1994).  The 
medical evidence of record supports that the Veteran's current 
hearing loss is related to service.  There are 3 medical opinions 
of record.  The Board does not attach significant weight to the 
September 2007 private examiner's positive nexus opinion because 
there was no supporting rationale.  Nieves-Rodriguez, 22 Vet. 
App. at 304; Stefl, 21 Vet. App. at 124.  Likewise, the Board 
does not accord significant weight to the August 2008 VA 
examiner's negative nexus opinion because it is based upon a 
general statement, without reference to the Veteran's particular 
situation, that there is no scientific basis for delayed onset 
noise-induced hearing loss.  See Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (finding that generic medical literature which 
does not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish a nexus between current disability and 
military service).

The June 2010 VHA examiner, however, provided a positive nexus 
opinion that was based upon a thorough discussion of relevant 
medical literature, clinical experience, and the Veteran's 
medical records.  The Board accords this opinion significant 
weight.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl v, 21 Vet. 
App. at 124; Libertine, 9 Vet. App. at 523.  Service connection 
is thus warranted because the evidence demonstrates current 
bilateral hearing loss, in-service acoustic trauma, and 
competent, credible, and probative evidence of a relationship to 
service.  

Accordingly, considering the doctrine of reasonable doubt, the 
preponderance of the evidence supports service connection for 
bilateral hearing loss and bilateral tinnitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

Service connection for bilateral hearing loss is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Service connection for bilateral tinnitus is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


